yDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embossings (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	The term "smoothly" in claims 5 and 10 is a relative term which renders the claim indefinite.  The term "smoothly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examining purposes the term will be examined under its merits.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taras (U.S. Patent Publication No. 2016/0054075).


Regarding Claim 1, Taras discloses a tube assembly for a heat exchanger or heat management apparatus (fig 9), the tube assembly comprising: 
a first-row tube (106) comprising an inner fin type tube (fig 9); 
a second-row tube (206) comprising an inner fin type tube (fig 9);
 a central connection portion (40) that connects the first-row tube to the second-row tube; and 
a header (102, 202, 104, 204, fig 1) in which a first-row tube hole and a second-row tube hole, into which ends of the first-row tube and the second-row tube are inserted, are arranged, 
wherein a cut portion (412, fig 3) formed in the direction opposite to the end of the first-row tube and the end of the second-row tube inserted into the header is included in the central connection portion.

Regarding Claim 2, Taras further discloses wherein a length of the cut portion (412) is determined based on a thickness of a material used to form the header (102, 202, 104, 204,) and a length at which the ends of the first-row tube and the second-row tube are inserted into the header and protrude therefrom (see ¶0027, as the thickness and length would determine how deep the tubes can be inserted).  

Regarding Claim 3, the limitation of “wherein the central connection portion is formed by bonding a spacer to each facing side of the first-row tube and the second-row tube each of which comprises the manufactured inner fin type” is considered a product-by-process limitation. 

Regarding Claim 4, Taras further discloses wherein, when the first-row tube (106) and the second-row tube (206) are manufactured in an inner fin type, sides outside each of the first-row tube and the second-row tube are not to overlap surfaces inside each of the first-row tube and the second-row tube so as to be folded but are bent so as to be radially spread toward facing sides and thus the sides outside each of the first-row tube and the second-row tube are bonded so as to form the central connection portion (40, fig 7).

	Regarding Claim 7, Taras discloses a method of manufacturing a tube assembly for a heat exchanger or heat management apparatus (fig 9), the method comprising: 
manufacturing a first-row tube (106) and a second-row tube (206), each of which comprises an inner fin type tube (fig 9); 
manufacturing a header (102, 202, fig 1) in which a first-row tube hole and a second-row tube hole, into which ends of the first-row tube and the second-row tube are inserted (fig 1), are formed; 
arranging the first-row tube and the second-row tube in a longitudinal direction and forming a central connection portion (40) that is disposed therebetween and connects the first-row tube and the second-row tube (fig 9); 

inserting the ends of the first-row tube and the second-row tube into each tube hole of the header (fig 1).

Regarding Claim 8, Taras further discloses wherein the forming of the central connection portion (4) comprises bonding a spacer (4) to each facing side of the first-row tube (106) and the second-row tube (206) each of which comprises the manufactured inner fin type.


Regarding Claim 9, Taras further discloses wherein, when the first-row tube (106) and the second-row tube (206) are manufactured, the forming of the central connection portion (40) comprises not overlapping sides outside each of the first-row tube and the second-row tube with surfaces inside each of the first-row tube and the second-row tube so as to be folded but bending the sides outside each of the first-row tube and the second-row tube so as to be radially spread toward facing sides and thus bonding the sides outside each of the first-row tube and the second-row tube to each other so as to form the central connection portion (fig 9).

Regarding Claim 10, Taras further discloses forming a part (427) for smoothly performing drainage of condensate in the central connection portion (as nothing blocking condensate from draining).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



9.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taras as applied to claim 1 above, and further in view of Antonijevic et al. (U.S. Patent No. 7,836,944, “Antonijevic”).

Regarding Claim 5, Taras discloses all previous claim limitations. However, Taras does not explicitly disclose wherein embossings are formed on the central connection portion  so that embossings are spaced a certain distance from each other in a longitudinal direction so that drainage of condensate is smoothly performed. Antonijevic, however, discloses a tube assembly (fig 5) wherein embossings (5) are formed on central connection portions (4) so that embossings are spaced a certain distance from each other in a longitudinal direction so that drainage of condensate is smoothly performed (as they are would not inhibit the drainage of condensate). Antonijevic teaches that the embossing reduce heat transmission between the tubes (col 4, lines 58-67). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Taras to provide the embossings of Antonijevic in order to reduce heat transfer between the tubes. 


6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taras as applied to claim 1 above, and further in view of De Vos et al. (U.S. Patent No. 10,215,496, “De Vos”).

Regarding Claim 6, Taras discloses all previous claim limitations. However, Taras does not explicitly disclose wherein a bent portion is provided in the central connection portion so as to have a longitudinally continuous inclination structure so that drainage of condensate is performed along a surface of the bent portion. De Vos, however, teaches providing a bent portion in a central connection portion (14, fig 4) so as to have a longitudinally continuous inclination structure so that drainage of condensate is performed along a surface of the bent portion (as condensate is not inhibited from being drained).  De Vos teaches that the bends inhibit the material from breaking due to thermal stress (col 12, lines 59-64). It would have been obvious to  a person of ordinary skill in the art before the effective filing date of the claimed invention for  Taras to provide the bent portion of De Vos in order to prevent breakage of the central connection portion. 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/            Primary Examiner, Art Unit 3763